Title: Enclosure: [Statement of Monies Transferred to the United States], [26 December 1794]
From: 
To: 






Guilders.
Rate of exch.
Dols. Cts.
Dols. Cts.


Amount of bills of exchange drawn by the Treasurer on the Commissioners in Amstedam,







Guilders
5,649,621.2.8






Deduct bills repurchased of the Bank of the United States, and cancelled,
 495,000. . 








5,154,621.2.8
sold for

2,104,566.24


Amount applied in Europe and at the Treasury for the interest on the foreign debt, in the years 1791, 1792 and 1793, and which being a charge upon the domestic revenue, is credited as though the same had been drawn to the United States, viz.






French Debt







Interest for the year 1791,
Livres
1,622,291.13.4
at 18¹⁵⁄₁₀₀ Cts.
294,445.93



Ditto, 1792,

1,284,361.2.2 

233,111.54



Ditto, 1793,

912,486.2.2 

165,616.23



Dutch Debt







Interest for the year 1791, Guilders
549,783.6.






Commission on interest paid,
5469.19.






Expences for advertising payment of interest, &c.
283.1. 






Postage of letters
  144.1.8








555,680.7.8.
at 40 Cents.
222,272.16




Interest for the year 1792, guild.
996.142.10.






Commission on interest paid,
9,944.9.2






Expences for advertising payment of interest, &c.
292.1. 






Postage of letters,
  201.2. 








1,006,580.2.2 
at do.
402,632.02



Interest for the year 1793, guild.
1,213,673.8. 






Commission on interest paid,
12,153.11.7






Postage of letters
  70.16.8








1,225,897.15.15
at do.
490,359.13



Antwerp Debt.







Interest for the year 1792, guilds.
83,968.15. 






Commission on negociating drafts on the Commissioners in Amsterdam,
66.15. 






Postage of letters,
    3.5.  








84,038.15.
at do.
33,615.50



Interest for the year 1793, guilds.
92,250. . 






Commission on negociating drafts on the Commissioners in Amsterdam,
   64.13. 








92,314.13.
at 40 Cents.
36,925.86



Spanish Debt







Interest from the 1st of January, 1791, to the 21st of August, 1793, when the balance of the debt was remitted from Amsterdam,


17,651.12








1,896,629.49







4,001,195.73


